



EXHIBIT 10.3


(Exhibit H
to Indenture)


FORM OF
INTELLECTUAL PROPERTY SECURITY AGREEMENT


This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this "Agreement"), dated as of
February 2, 2018 (as amended, supplemented or otherwise modified from time to
time, the "Intellectual Property Security Agreement"), is made by each of the
signatories hereto (collectively, the "Grantors") in favor of Wilmington Trust,
National Association, as collateral agent for the ratable benefit of the Secured
Parties (in such capacity, the "Collateral Agent").


WHEREAS, Full House Resorts, Inc. (the "Company") has entered into that certain
Indenture, dated as of February 2, 2018 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the "Indenture"), by and
among the Company, each guarantor (as named therein), and the Collateral Agent;


WHEREAS, the Grantors have executed and delivered that certain Security
Agreement, dated as of the date hereof, in favor of the Collateral Agent for the
ratable benefit of the Secured Parties (as amended, supplemented, or otherwise
modified from time to time, the "Security Agreement"). All capitalized terms
used herein without definition shall have the meaning given in the Security
Agreement and, if not defined therein, shall have the meaning given in the
Indenture; and


WHEREAS, under the terms of the Security Agreement, the Grantors have granted a
security interest in certain Collateral, including, without limitation, certain
Intellectual Property of the Grantors, to the Collateral Agent for the ratable
benefit of the Secured Parties, and have agreed as a condition precedent to the
extensions of credit under the Indenture to execute this Agreement for recording
with the United States Patent and Trademark Office, the United States Copyright
Office, and other applicable Governmental Authorities.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby agrees as follows:


SECTION 1. GRANT OF SECURITY. Subject to compliance with applicable Gaming Laws
and any requirements imposed by any applicable Gaming Authority, each Grantor
hereby grants to the Collateral Agent for the ratable benefit of the Secured
Parties a security interest in and to all of such Grantor’s rights, priorities
and privileges with respect to Intellectual Property, whether arising under
United States, state, multinational or foreign laws or otherwise, including,
without limitation, all of such Grantor’s right, title and interest in and to
the following (the "Intellectual Property Collateral"), as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations:


1.1    Trademarks. All Trademarks, including, but not limited to: (a) the
registrations and applications referred to in Schedule 1 hereto; (b) all
extensions or renewals of any of the foregoing; (c) all of the goodwill of the
business connected with the use of and symbolized by the foregoing; (d) the
right to sue for past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to goodwill; and (e) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit (collectively, the
"Trademark Collaterals");


1.2    Trademark Licenses. Any and all agreements providing for the granting of
any right in or to Trademark Collaterals (whether any Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 1 hereto;


1.3    Patents. All Patents, including, but not limited to: (a) each patent and
patent application referred to in Schedule 1 hereto; (b) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof; (c) all rights corresponding thereto throughout the
world; (d) all inventions and improvements described therein; (e) all rights to
sue for past, present and future infringement or other violations thereof; (f)
all licenses, claims, damages, and proceeds of suit arising therefrom; and (g)
all Proceeds of the foregoing, including, without limitation, licenses,
royalties, income, payments, claims, damages, and proceeds of suit
(collectively, the "Patent Collaterals");







--------------------------------------------------------------------------------





1.4    Patent Licenses. Any and all agreements providing for the granting of any
right in or to Patent Collaterals (whether any Grantor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Schedule 1 hereto;


1.5    Copyrights. All Copyrights, including but not limited to: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications referred to in Schedule 1 hereto; (ii) all
extensions and renewals thereof; (iii) all rights corresponding thereto
throughout the world; (iv) all rights to sue for past, present and future
infringement or other violation thereof; and (v) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages and proceeds of suit (collectively, the "Copyright Collaterals");


1.6    Copyright Licenses. Any and all agreements providing for the granting of
any right in or to Copyright Collaterals (whether any Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 1 hereto;


1.7    Proceeds. Any and all Proceeds of any Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights, Copyright Licenses, and any and all
Proceeds of the foregoing described in this Section 1.


Notwithstanding the foregoing, the Intellectual Property Collateral shall not
include any Excluded Collateral.


SECTION 2. RECORDATION. Each Grantor authorizes and requests that the Register
of Copyrights of the United States Copyright Office, the Commissioners for
Patents and Trademarks of the United States Patent and Trademark Office and any
other applicable government officer record this Agreement.


Each Grantor shall, at its sole expense, take all further actions necessary (or
as reasonably requested by the Collateral Agent) to record and perfect its
security interest in and to the Intellectual Property Collateral.


SECTION 4. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or e-mail transmission
(e.g. "pdf" or "tif") shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 5. CONFLICT PROVISION. This Agreement has been entered into in
conjunction with the provisions of the Security Agreement and the Indenture. The
protections, indemnities, immunities, rights and remedies of each party hereto
with respect to the security interest granted herein are without prejudice to,
and are in addition to, those set forth in the Security Agreement and in the
Indenture, all terms and provisions of which are incorporated herein by
reference, mutatis mutandis. In the event that any provisions of this Agreement
are in conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.


SECTION 6. GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to conflict of
laws principles thereof to the extent such principles would cause the
application of the law of another state.


[SIGNATURE PAGES FOLLOW]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.


GRANTORS:


FULL HOUSE RESORTS, INC.,
a Delaware corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Chief Financial Officer




FULL HOUSE SUBSIDIARY, INC.,
a Nevada corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Vice President and Treasurer




FULL HOUSE SUBSIDIARY II, INC.,
a Nevada corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Vice President and Treasurer




STOCKMAN’S CASINO,
a Nevada corporation


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Vice President and Treasurer




GAMING ENTERTAINMENT (INDIANA) LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Treasurer









--------------------------------------------------------------------------------





GAMING ENTERTAINMENT (NEVADA) LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Manager




SILVER SLIPPER CASINO VENTURE LLC,
a Delaware limited liability company


By:    /s/ Lewis Fanger            
Name:     Lewis Fanger
Title:    Treasurer




GAMING ENTERTAINMENT (KENTUCKY) LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger        
Name:     Lewis Fanger
Title:    Treasurer




RICHARD & LOUISE JOHNSON, LLC, a Kentucky limited liability company


By:    /s/ Lewis Fanger        
Name:     Lewis Fanger
Title:    Treasurer




FHR-COLORADO LLC, a Nevada limited liability company


By:    /s/ Lewis Fanger        
Name:     Lewis Fanger
Title:    Treasurer







--------------------------------------------------------------------------------





COLLATERAL AGENT:


WILMINGTON TRUST, National Association


By:    /s/ Lynn M. Steiner        
Name:     Lynn M. Steiner
Title:    Vice President









--------------------------------------------------------------------------------






SCHEDULE 1
to Intellectual Property
Security Agreement


INTELLECTUAL PROPERTY




(A)    Copyrights


None.


(B)    Copyright Licenses


None.


(C)    Patents


None.


(D)    Patent Licenses


None.







--------------------------------------------------------------------------------





(E)
Trademarks

 
File No.
Mark
Owner
Application/
Registration No.
Status
1
F0402.0020
AMERICAN PLACE
Full House Resorts, Inc.
86/714,046
Pending
2
F0402 - 0003
FULL HOUSE RESORT AND CASINO
Full House Resorts, Inc.
3,680,085
Registered
3
F0402 - 0001
FULL HOUSE RESORTS
Full House Resorts, Inc.
3,250,160
Registered
4
F0402 - 0002
FULL HOUSE RESORTS and Design
Full House Resorts, Inc.
3,250,177
Registered
5
T0448US00
GRAND LODGE CASINO and Design
Gaming Entertainment (Nevada) LLC
3,760,969
Registered
6
F0402.0040 / T04479US00
PLAYERS ADVANTAGE CLUB
Gaming Entertainment (Nevada) LLC
2,639,239
Registered
7
F0402.0012
RISING STAR CASINO RESORT and Design
Full House Resorts, Inc.
4,313,520
Registered
8
F0402.0011
RISING STAR CASINO RESORT
Full House Resorts, Inc.
4,296,062
Registered
9
F0402.0013
RISING STAR REWARDS and Design
Full House Resorts, Inc.
4,177,845
Registered
10
F0402.0014
RISING STAR REWARDS
Full House Resorts, Inc.
4,090,079
Registered
11
F0402.0017
STOCKMAN’S CASINO
Full House Resorts, Inc.
4,494,260
Registered
12
 
THE LODGE AT RISING STAR CASINO
Full House Resorts, Inc.
4,966,002
Registered
13
F0402.0019
THE LODGE AT RISING STAR CASINO and Design
Full House Resorts, Inc.
4,966,001
Registered
14
F0402.0022
Christmas Casino
Full House Resorts, Inc.
5130618
Registered
15
 
Cripple Creek Christmas Casino
Full House Resorts, Inc.
87749537
Pending
16
 
CRIPPLE CREEK CHRISTMAS CASINO & INN
Full House Resorts, Inc.
87749545
Pending
17
 
Cripple Creek Christmas Inn
Full House Resorts, Inc.
87749541
Pending
18
 
DESIGN ONLY
Full House Resorts, Inc.
87611953
Pending
19
F0402.0200
QUEEN CITY MARKET and Design
Full House Resorts, Inc.
3,862,067
Registered
20
F0402.0017/1
STOCKMAN’S CASINO and design
Full House Resorts, Inc.
5,287,710
Registered
21
F0402.0024
The Crippled Cow
Full House Resorts, Inc.
5325829
Registered
22
[_____]
9,494 Lounge
Full House Resorts, Inc.
Serial #87691610
Pending
23
T06348C200
A TRUE COLORADO STYLE CASINO
FHR-Colorado LLC
20121212537
Registered
24
T06349C200
BILLY’S CASINO
FHR-Colorado LLC
20141567981
Registered
25
T06352C200
BRONCO BILLY’S TRUE COLORADO CASINO & HOTEL
FHR-Colorado LLC
20151582869
Registered
26
T06347C200
BRONCO BILLY’S CASINO
FHR-Colorado LLC
20121155619
Registered
27
T06351C200
BUFFALO BILLY’S CASINO
FHR-Colorado LLC
20151582645
Registered
28
T06346C200
COLORADO’S BEST BET
FHR-Colorado LLC
19921047268
Registered
29
T06350C200
CRIPPLE CREEK’S LUCKY CASINO
FHR-Colorado LLC
20151559246
Registered








--------------------------------------------------------------------------------





Domain Names:
Domain Name2
Registrant
fullhouseresorts.com
Full House Resorts, Inc.
grandlodgecasino.com
Gaming Entertainment Nevada, LLC
risingstarcasino.com
Full House Resorts, Inc.
risingstarrvpark.com
Full House Resorts, Inc.
risingstarcasinorvpark.com
Full House Resorts, Inc.
thechristmascasino.com
Full House Resorts, Inc.
stockmanscasino.com
Stockman’s Casino
broncobillyscasino.com
Bronco Billy’s Casino3
broncobillys.biz
Full House Resorts, Inc.
americanplace.us
Advanced Computer Technology4
silverslipper-ms.com*
Silver Slipper Casino Venture LLC
silverslippersports.com*
Silver Slipper Casino Venture LLC
silverslipperfantasysports.com*
Silver Slipper Casino Venture LLC

__________
2.    An asterisk (*) in this table denotes ownership with respect to the domain
name registration.
3.    Registrant to be corrected after Closing to reflect the correct Grantor’s
ownership.
4.    Registrant to be corrected after Closing to reflect the correct Grantor’s
ownership.







--------------------------------------------------------------------------------





(F)
Trademark Licenses



The following trademarks and domain names are licensed by Silver Slipper
Licensing LLC to Silver Slipper Casino Venture LLC, pursuant to that certain
Amended and Restated License Agreement, dated October 1, 2012. Silver Slipper
Licensing LLC assigned the trademarks and its rights under the Amended and
Restated Licensing Agreement to Silver Slipper Gaming, LLC on December 31, 2012.


 
File No.
Mark
Owner
Application/
Registration No.
Status
1
 
S
Silver Slipper Gaming, LLC
5101374
Registered
2
 
S
Silver Slipper Gaming, LLC
5242061
Registered
3
 
S
Silver Slipper Gaming, LLC
5192737
Registered
4
T04482US00
S SILVER SLIPPER and Design
Silver Slipper Gaming, LLC
3,706,961
Registered
5
T04482US01
S SILVER SLIPPER and Design
Silver Slipper Gaming, LLC
3,346,341
Registered
6
T04481US00
SILVER SLIPPER
Silver Slipper Gaming, LLC
3,529,267
Registered
7
T04481US01
SILVER SLIPPER
Silver Slipper Gaming, LLC
3,681,464
Registered
8
T04481US02
SILVER SLIPPER
Silver Slipper Gaming, LLC
3,346,342
Registered
9
 
SILVER SLIPPER CASINO HOTEL
Silver Slipper Gaming, LLC
5101375
Registered
10
[_____]
SILVER SLIPPER CASINO HOTEL Design
Silver Slipper Gaming, LLC
5,188,114
Registered



Domain Names:
Domain Name5
Registrant
silverslipper-ms.com*
Silver Slipper Casino Venture LLC
silverslippersports.com*
Silver Slipper Casino Venture LLC
silverslipperfantasysports.com*
Silver Slipper Casino Venture LLC





(G)
Trade Secret Licenses



None.




































__________
5.    An asterisk (*) in this table denotes the rights to use the domain names
granted from Silver Slipper Gaming, LLC.







